DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horner et al. (Horner from now on) in view of Ibaraki et al. (10,167,877 which is simply referred to as Ibaraki from now on).
Regarding claims 1 and 3, Horner discloses a centrifugal compressor (Fig. 1), comprising: an impeller 7 including blades; a main flow passage including a narrowing portion (the tapering portion in Fig. 1); an auxiliary flow passage 3, which has one end communicating to the main flow passage on the impeller side with respect to the narrowing portion and another end communicating to the main flow passage on a side away from the impeller with respect to the narrowing portion; and a movable portion 5 which is provided in the auxiliary flow passage, and is movable between a first position and a second position, the second position being different 
	However, Horner does not disclose the narrowing portion having a diameter smaller than a diameter of a front edge of each of the blades, and the second position further being different from the first position in a rotation axis direction of the impeller as claimed.
	Nevertheless, Horner does discloses the movable sleeve valve 5 can be arranged to slide or to rotate to progressively uncover on or more area of the channels 1 (col. 2, lines 2-5).
	In addition, Ibaraki teaches a centrifugal compressor comprising an intake passage 11 including an opening 13, an impeller 7 having blades 19 positioned inside a casing of the compressor and in fluid communication with the intake passage, a ring-shaped protruded member 61 disposed in the intake passage upstream of the impeller (Figs. 9A and 9B), wherein an actuating force F causes the ring-shaped protruded member 61 to deform such that the intake passage has a narrowing region with a diameter less than a diameter of a front edge of each blades to increase air flow velocity to the impeller to eliminate compressor stall (col. 5, lines 18-25).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the centrifugal compressor of Horner with a ring-shaped protruded member in the main flow passage configured to deform when acted upon by an actuating force to form a narrow passage having a diameter smaller than a diameter of a front 
In doing so, the second position being different from the first position in position in a rotation axis direction (by sliding) and a rotation direction of the impeller (by rotation) and in opening degree of the auxiliary flow passage.
Regarding claim 2, the movable portion 5 is provided in the auxiliary flow passage 3 (Fig. 1 of Horner).

 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745